The retainer agreement between appellant and mother of the infant plaintiff provided for a fee of one-third of the total amount recovered by suit or settlement after deduction of legal expenses. The lawsuit was tentatively settled for $275,000, including an attorney’s fee of $89,000, which the IAS Court reduced to $52,559.51, arrived at by deducting, from the settle*475ment amount of $275,000, a Department of Social Services Medicaid lien of $57,998.82 and disbursements of $6,763.14, for a net of $210,238.04, and applying a contingency rate of 25%. While we do not disagree with the reduction of the rate from one-third to one-foúrth, in combination with the deduction of the lien the end result was unfair to appellant (cf., 22 NYCRR 603.7 [e] [3], [6]). Recomputation of the award, without deduction of the lien, results in more appropriate compensation of $67,059.22 ($275,000 - $6,763.14 X 25%). Concur — Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.